DETAILED ACTION
Claims 1-20 are pending. Claims 1-2, 10, and 15 are rejected. Claims 3-9, 11-14, and 16-20 are objected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0015311 A1 to Kim et al. (hereinafter “Kim”).

As per claim 1, Kim discloses an apparatus comprising: at least one processor ([0648], of Kim discloses a processor); and a memory storing one or more software programs executed ([0650, 0654], of Kim discloses a memory with software for execution by a processor) to: generate a payload container information element comprising two or more payload entries (Fig. 13, of Kim discloses where the NAS transport contains multiple payload entries), wherein the payload container information element comprises an identification of a payload container type (Kim [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.), and wherein the identification of the payload container type comprises an identification of multiple payloads to designate inclusion of the two or more payload entries in the payload container information element (Kim fig. 13 and [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.); and cause the payload container information element to be sent as part of a non-access stratum transport procedure between at least one network element and user equipment in a communication system (Kim Fig. 13 discloses the NAS Transport containing the information elements being transmitted between a network and a UE).
As per claim 2, Kim discloses the apparatus of claim 1, wherein the apparatus comprises the user equipment, wherein the apparatus is caused to generate the payload container information element comprising the two or more payloads by bundling the two or more payloads generated by different applications along with routing or session information into the payload container information element (Kim Fig. 13 and [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF. A NAS message transporting SM signaling as payload and contains the following information: [0292] Information added and processed at UE and AMF [0293] The Type of Payload (e.g., SM Signaling, SMS, etc.) [0294] (Conditional) Routing Information [0295] Payload (The SM Signaling message [0296] This payload is transparent to the AMF. [0297] 2) NAS Transport Over Existing NAS Connection), wherein the apparatus is also caused to encapsulate the payload container information element comprising the two or more payload entries in a non-access stratum message (Kim [0242] 2. The UE builds the SMS message to be sent. The SMS message is encapsulated in an NAS message with an indication indicating that the NAS message is for SMS transporting. The UE sends the NAS message to the AMF. The AMF forwards the SMS message and a Subscription Permanent Identifier (SPUI) to the SMSF serving the UE over N17 using an uplink unit data message to permit the SMSF to create an accurate charging record. Further, the AMF adds the International Mobile station Equipment Identity and Software Version number (IMEISV), the local time zone, and the UE's current Tracking Area Identity (TAI) and E-UTRAN Cell Global Identifier (eCGI) or CGI for NR (x-CGI). The AMF forwards the SMS ack message from the SMSF to the UE using a downlink unit data message.), and wherein the apparatus is caused to send the payload container information element by causing the non-access stratum message encapsulating the payload container information element to be sent to a mobility management function (Kim Fig. 16 shows where the NAS transport message is sent to an AMF (which is an MMF)).
As per claim 10, Kim discloses a method comprising: generating a payload container information element comprising two or more payload entries (Fig. 13, of Kim discloses where the NAS transport contains multiple payload entries), wherein the payload container (Kim [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.), and wherein the identification of the payload container type comprises an identification of multiple payloads to designate inclusion of the two or more payload entries in the payload container information element (Kim fig. 13 and [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.); and causing the payload container information element be sent as part of a non-access stratum transport procedure between at least one network element and user equipment in a communication system (Kim Fig. 13 discloses the NAS Transport containing the information elements being transmitted between a network and a UE).
As per claim 15, Kim discloses an apparatus comprising: at least one processor ([0648], of Kim discloses a processor); a memory storing one or more software programs executed by the at least one processor to cause the apparatus ([0650, 0654], of Kim discloses a memory with software for execution by a processor) to: receive a payload container information element comprising two or more payload entries as part of a non-access stratum transport procedure between at least one network element and user equipment in a communication system (Fig. 13, of Kim discloses where the NAS transport contains multiple payload entries transmitted between a network and a UE), wherein the payload container information element comprises an identification of a payload container type (Kim [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.), and (Kim fig. 13 and [0291] Accordingly, it is proposed to define common 5G NAS transport procedure between the UE and AMF capable of transporting different types of payload, (e.g., SMS, SM signaling), between the UE and AMF.); and decode the two or more payload entries of the payload container information element into two or more individual payloads (Kim [0338, 0399] discloses decrypting a NAS message into its individual payload). 
Allowable Subject Matter
Claims 3-9, 11-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./            Examiner, Art Unit 2476          


/PHIRIN SAM/            Primary Examiner, Art Unit 2476